The opinion of the court was delivered by
Reavis, J.
The appellants were jointly convicted in the superior court of Spokane county of the crime of burglary, and have appealed from the judgment entered upon the verdict of the jury. After the jury was called and the ju*95rors sworn to answer touching their qualifications to try the case, the defendants demanded that they he given separate trials. The court denied the application for separate trials on the ground that the demand came too late. Section 1318, 2 Hill’s Code (Bal. Code, § 6949), provides:
“ When two or more defendants are indicted or informed against jointly, any defendant requiring it shall he tried separately.”
The right to a separate trial is a valuable one, and this section of the penal code confers it upon a defendant. It does not specify when the demand shall he deemed waived. We think this right to a separate trial belongs to the defendant, and he may avail himself of the right at the time the cause is assigned for trial. A severance of trial after-wards is in the discretion of the court until the jury is sworn to try the cause, subsequently to which time a several trial can not be granted.
We do not think the objection to the information well taken, and we do not deem it necessary to review here the instructions given by the court. But it appears from the bill of exceptions that, by consent of the defendant and prosecuting attorney and direction of the court, the jury came to a conclusion and gave a sealed verdict to their foreman, and then separated for several hours and came into court to return their sealed verdict. This was reversible error. See State v. JRogan, 18 Wash. 43 (50 Pac. 582).
Reversed.
Scott, O. J., and Gordon and Dunbar, JJ., concur.